Exhibit 10.6




“Summary Sheet” of Employment Agreement

with Michael R. Donn, Sr.  







On June 30, 2008, the Board of Directors approved a financial package and
authorized the entry into an Employment Agreement with Michael R. Donn, Sr., our
Chief Operating Officer.  Mr. Donn is receiving an annual base salary of
$125,000.  His salary will either accrue or be payable in common stock until
Ecosphere has sufficient cash resources.  Additionally, Mr. Donn was granted
500,000 non-qualified stock options and cash settled stock appreciation rights
(“SARs”) in tandem, exercisable at $0.47 per share over a five-year period.  The
SARs are only exercisable if the Company does not have sufficient authorized
capital to permit all outstanding options and warrants to be exercised.  Of the
options and SARs, 200,000 vested immediately and the remaining vest ratably on
June 30, 2009 and 2010, subject to his continued employment with the Company on
the applicable vesting dates.









